Exhibit 10.8 AMENDMENT TO SHARE CANCELLATION AND LOAN AGREEMENT THIS AMENDMENT TO THE SHARE CANCELLATION AND LOAN AGREEMENT dated as of December 24, 2009, by and between Covenant Group Holdings Inc. ("CGH") and Gary Sidhu ("Sidhu") (the “Amendment”). The parties acknowledge that pursuant to the referenced agreement, CGH was the maker of a note (the “Note”) payable to Sidhu in the principal amount of $190,000 of which $90,000 of the principal amount was paid down to Sidhu by CGH following the Note’s execution.Accordingly, $100,000 in principal amount of the Note remains due and outstanding.The agreement also permits
